UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-22050 Exact name of registrant as specified in charter:Delaware Enhanced Global Dividend and Income Fund Address of principal executive offices:2005 Market StreetPhiladelphia, PA 19103 Name and address of agent for service:David F. Connor, Esq. 2005 Market StreetPhiladelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: November 30, 2009 Item 1. Reports to Stockholders Annual Report DelawareEnhanced Global Dividend and Income Fund November 30, 2009 The figures in the annual report for Delaware Enhanced Global Dividend and Income Fund represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end fund Table of contents > Portfolio management review 1 > Performance summary 4 > Security type and country allocations 6 > Statement of net assets 8 > Statement of operations 24 > Statements of changes in net assets 25 > Statement of cash flows 26 > Financial highlights 27 > Notes to financial statements 28 > Report of independent registered public accounting firm 35 > Other Fund information 36 > Board of trustees/directors and officers addendum 44 > About the organization 47 On January 4, 2010, Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) were sold by a subsidiary of Lincoln National Corporation to Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Please see recent press releases for more complete information. Investments in Delaware Enhanced Global Dividend and Income Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Views expressed herein are current as of Dec. 8, 2009 and are subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services are provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments is the marketing name of Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. © 2010 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Portfolio management review Delaware Enhanced Global Dividend and Income Fund Dec. 8, Performance preview (for the period ended Nov. 30, 2009) Delaware Enhanced Global Dividend and Income Fund @ market price 1-year return +134.96% Delaware Enhanced Global Dividend and Income Fund @ NAV 1-year return +59.12% Lipper Closed-end Global Funds Average @ market price 1-year return +66.52% Lipper Closed-end Global Funds Average @ NAV 1-year return +34.75% Past performance does not guarantee future results.For complete, annualized performance for Delaware Investments Global Dividend and Income Fund, please see the table on page 4.Index performance returns do not reflect any management fees, transaction costs, or expenses. Indices are unmanaged and one cannot invest directly in an index. Delaware Enhanced
